Citation Nr: 0117713	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension in the amount of 
$7,848.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  That service included a tour of duty in the Republic 
of Vietnam.


FINDINGS OF FACT

1.  The veteran was initially granted pension benefits by a 
rating decision in January 1999, and on the basis of the 
veteran's February 1999 report of 0 income for himself and 
$444 for his spouse in Social Security Administration (SSA) 
disability benefits, the regional office (RO) approved 
pension benefits from October 1, 1998 at the monthly rate of 
$945, and from December 1, 1998, at the monthly rate of $958. 

2.  In an eligibility verification report (EVR) dated January 
10, 2000, and received by the RO on January 14, 2000, the 
veteran reported 0 income for himself and that SSA disability 
benefits for his spouse had been reduced to $223 per month.  

3.  Following receipt of a notice from SSA that the veteran 
was in receipt of SSA benefits, the RO provided the veteran 
with a May 2000 notice of its proposal to discontinue the 
veteran's pension on the basis of his receipt of such 
benefits.

4.  In June 2000, the veteran provided the RO with a notice 
of award from SSA, dated January 24, 2000, in which SSA 
advised the veteran of its decision to award disability lump 
sum benefits for the period of November 1997 to December 
1999, and to thereafter begin paying monthly benefits of 
$679, on and after February 2000. 

5.  In September 2000, the RO determined that the veteran's 
pension benefit would be terminated effective February 2000 
due to SSA lump sum and monthly payments received by the 
veteran beginning in January and February 2000; this resulted 
in an overpayment based on monthly pension benefits of $981 
for the period of February 1, 2000 to September 30, 2000, in 
the total amount of $7,848.00.

6.  The evidence of record does not indicate that the veteran 
harbored an intent to seek an unfair advantage or that he 
lacked an honest intent to refrain from deceptive dealing 
with the Department of Veterans Affairs (VA).

7.  Recovery of the overpayment would result in undue 
financial hardship for the veteran and his family.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the amount of $7,848.00 did not result from fraud, willful 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(b) 
(2000).

2.  Recovery of the overpayment in the amount of $7,848.00 is 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) finds 
that this case has already been developed within the 
guidelines established by the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(VCAA).  In this regard, the Board observes that there is no 
indication in the record that there are any outstanding 
relevant records or documents from any source that are not 
currently of record.  In addition, the Board finds that the 
veteran has clearly been placed on notice of the evidence and 
criteria necessary to warrant entitlement to waiver of the 
subject overpayment, and that remand for further notice of 
this evidence and applicable criteria under the VCAA would be 
both redundant and an unnecessary waste of appellate time and 
resources.

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).  38 C.F.R. 
§ 3.271 (2000).  A veteran who is receiving a pension is 
required to report to the VA any material change or expected 
change in his income or other circumstance that affects the 
payment of benefits.  38 C.F.R. § 3.660 (2000).  Payments of 
any kind and from any source are countable income for 
determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a).  A person who is receiving 
pension benefits is required to report to the VA in writing 
any material change or expected change in his income, net 
worth, or other circumstance that affects the payment of 
benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 
(2000).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2000).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered:  fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  38 
C.F.R. § 1.965(a). 

The veteran was initially granted pension benefits by a 
rating decision in January 1999, and on the basis of the 
veteran's February 1999 report of 0 income for himself and 
$444 for his spouse in SSA disability benefits, the RO 
approved pension benefits from October 1, 1998 at the monthly 
rate of $945, and from December 1, 1998, at the monthly rate 
of $958.  The fact that the RO did not properly consider the 
spouse's SSA benefits in this original decision is not 
pertinent to the current issue of entitlement to the waiver 
of overpayment of pension benefits for a subsequent time 
period.

In an EVR dated January 10, 2000, and received by the RO on 
January 14, 2000, the veteran reported 0 income for himself 
and that SSA disability benefits for his spouse had been 
reduced to $223 per month.  Once again, the RO did not modify 
the veteran's pension benefit on the basis of the reported 
SSA benefits received by the veteran's spouse.

At the time of the veteran's submission of his January 10, 
2000 EVR, the veteran sought a higher monthly pension benefit 
based on his payment of unreimbursed medical expenses in 
1999.  The RO notified the veteran in January 2000 that he 
was not eligible to more than $981 in monthly pension 
benefits as this was the maximum VA pension benefit allowable 
for a married veteran.

Following receipt of a notice from SSA that the veteran was 
in receipt of SSA benefits, the RO provided the veteran with 
a May 2000 notice of its proposal to discontinue the 
veteran's pension on the basis of his receipt of such 
benefits.

In June 2000, the veteran provided the RO with a notice of 
award from SSA, dated January 24, 2000, in which SSA advised 
the veteran of its decision to award disability lump sum 
benefits for the period of November 1997 to December 1999, 
and to thereafter begin paying monthly benefits of $679, on 
and after February 2000.

In September 2000, the RO determined that the veteran's 
pension benefit would be terminated effective February 2000 
due to SSA lump sum and monthly payments received by the 
veteran beginning in January and February 2000; this resulted 
in an overpayment based on monthly pension benefits of $981 
for the period of February 1, 2000 to September 30, 2000, in 
the total amount of $7,848.00.

In the process of requesting a waiver of this overpayment in 
November 2000, the veteran submitted a financial status 
report in which he identified assets consisting of two cars 
and horses valued at $1700, and monthly expenses in excess of 
monthly income by over $900.  Income at this time consisted 
of SSA benefits for the veteran and his spouse in the monthly 
amount of $679 and $228, respectively.

In November 2000, the veteran's request for waiver was 
denied.  At this time, it was noted that the veteran had been 
notified of the requirement to immediately report any and all 
income and dependency changes to the VA, but that the RO 
subsequently learned from SSA that the veteran started to 
receive SSA benefits in January 2000.  In September 2000, the 
RO took steps to correct the veteran's pension benefits based 
on his receipt of the SSA benefits, and an overpayment was 
created for the period of February 1, 2000 to September 30, 
2000.  Based on the veteran's failure to report his receipt 
of SSA benefits a few days after he had reported his receipt 
of 0 income on an EVR in January 2000, the veteran was found 
to be in bad faith and thereby precluded from any waiver of 
recovery.

In his January 2001 notice of disagreement, the veteran 
indicated that he believed that when he was notified of his 
SSA award, he assumed all of the government received such 
notice.  He further noted that his spouse's SSA benefits had 
been cut to $38 a month, and that repayment of the 
overpayment would cause a substantial hardship to his family, 
which currently included his mother and a grandchild.  

In an EVR dated in February 2001, the veteran reported SSA 
benefits for himself in the amount of $749, but none for his 
spouse.





II.  Analysis

As was noted above, recovery of overpayment of any benefits 
made under laws administered by the VA shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).  After reviewing the facts and 
circumstances of this case, the Board does not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the subject overpayment.

More specifically, while the Board appreciates the RO's 
concern over the veteran's failure to report his SSA award 
shortly after notifying the RO of 0 income, the Board does 
not find such failure to constitute the type of fraud or bad 
faith that would preclude entitlement to waiver.  As was 
noted above, the veteran had notified the RO in February 1999 
and January 2000 of his spouse's receipt of SSA benefits, and 
this had not resulted in any impact on the veteran's VA 
pension benefits.  The Board also finds this to be proof of 
the veteran's good faith intention to report all possible 
sources of income, and lends credence to his explanation that 
he in good faith believed that the VA would receive notice 
from SSA as to the veteran's SSA benefits without the veteran 
taking any action himself.  This is not a case of the veteran 
affirmatively indicating that he was not in receipt of SSA 
benefits after his receipt of such benefits.  

Thus, having determined that the veteran did not act in bad 
faith in the creation of the overpayment, the Board must 
determine whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under the provisions of 38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent 
regulation in this case provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.

As was also previously noted, in determining if collection is 
against equity and good conscience, the following elements 
will be considered: fault of the veteran, balancing any fault 
of the veteran against any fault on the part of VA, whether 
collection would create an undue hardship on the part of the 
veteran by depriving him of basic necessities, whether 
collection would defeat the purpose of paying benefits by 
nullifying the objective for which the benefits were 
intended, whether waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran, or 
whether reliance on the receipt of benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation by the veteran.  38 C.F.R. § 1.965(a).

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the 
appellant contributed to the creation of the debt, and the 
record clearly reflects that the appellant accepted payment 
of pension benefits to which he was not entitled under the 
law.  However, the Board notes that the veteran had 
previously provided information regarding his spouse's 
receipt of SSA benefits and did not actively represent that 
he was not in receipt of such benefits prior to the RO's 
receipt of this information from the SSA in or about May 
2000.  

Therefore, while the Board does attach some degree of fault 
to the veteran for failing to timely communicate important 
information, the Board finds that the degree of fault is not 
so significant as to govern the disposition of this case.

Another element to be considered in this case pertains to 
fault on the part of VA.  VA is required to balance the fault 
of the debtor against any fault of VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to VA in the creation of the 
overpayment.  Thus, this element would tend to support a 
denial of the veteran's request for waiver of recovery of the 
overpayment.  However, again the Board finds that this 
element is not dispositive of the issue on appeal.  Further, 
the record does not reflect that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional benefits.  38 C.F.R. § 
1.965(a).

Additional elements for consideration address whether 
repayment of the debt would defeat the purpose of the benefit 
and whether failure to make restitution would result in 
unfair gain to the debtor, and the Board finds that the 
application of these elements is also not determinative.  As 
was noted above, the veteran clearly was in receipt of 
benefits to which he was not entitled and to that extent, was 
unfairly enriched.  However, in view of the veteran's 
financial status as noted below, the Board also finds that 
pension benefits were designed to provide at least some form 
of subsistence to disabled veterans and that repayment of 
such a significant debt on the part of this veteran would 
arguably act to defeat the purpose of this benefit.

As to the element of undue financial hardship, the appellant 
asserts that repayment of the subject indebtedness would 
result in financial hardship as the monthly income of the 
veteran and his family currently does not cover their monthly 
expenses.  With respect to this element, the Board observes 
that the regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of basic necessities.  In light of the above 
findings, the effect on the appellant's financial situation 
has evolved into one of the more important factors for 
consideration.

In this regard, the Board notes that in his most recent 
financial report in November 2000, while the veteran lists a 
significant number of installment and other debts that should 
not be taken account as they are not expenses for the 
necessities of life, the veteran's debts for the necessities 
of life for the veteran and his family are still in excess of 
monthly income, and the age of the veteran's automobiles is 
not representative of a lavish life style.  Moreover, while 
the veteran noted a slight increase in his SSA benefits as of 
February 2001, he also noted the reduction of his spouse's 
benefit down to 0, and thus, there is current evidence of 
even more of a disparity between monthly income over 
expenses. 

Consequently, the Board finds that as to this element, the 
monthly income of the veteran and his family does not exceed 
their monthly expenses by an amount sufficient to permit 
repayment of the debt to the Federal Government without 
depriving them of the basic necessities of life.

As the Board concludes that the appellant's failure to 
provide a timely report with respect to his SSA disability 
award in January 2000 was an innocent mistake, that repayment 
of such a debt on the part of this veteran would arguably act 
to defeat the purpose of this benefit, and that the 
collection of the indebtedness would deprive the veteran and 
his family of the basic necessities of life, the Board finds 
that recovery of the overpayment of $7,848.00 would be 
against the principles of equity and good conscience.  Thus, 
waiver of recovery of the overpayment is granted.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

